FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 IN RE LENORE L. ALBERT-SHERIDAN,                   No. 19-60023
                           Debtor,
                                                       BAP No.
                                                       18-1222
 LENORE L. ALBERT-SHERIDAN, DBA
 Law Offices of Lenore Albert,
                          Appellant,                  OPINION

                      v.

 STATE BAR OF CALIFORNIA;
 MARICRUZ FARFAN; BRANDON
 TADY; ALEX HACKERT; YVETTE
 ROLAND; PAUL BERNARDINO,
                        Appellees.

               Appeal from the Ninth Circuit
                 Bankruptcy Appellate Panel
    Lafferty III, Spraker, and Faris, Bankruptcy Judges,
                          Presiding

                   Submitted March 30, 2020 *
                      Pasadena, California

                        Filed June 10, 2020

    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                   IN RE ALBERT-SHERIDAN

      Before: Richard A. Paez, Consuelo M. Callahan,
          and Patrick J. Bumatay, Circuit Judges.

                   Opinion by Judge Bumatay


                          SUMMARY **


                           Bankruptcy

    The panel affirmed in part and reversed in part the
Bankruptcy Appellate Panel’s affirmance of the bankruptcy
court’s dismissal and remanded in a chapter 7 debtor’s
adversary proceeding asserting that fees imposed by the
State Bar of California on a member suspended for
misconduct were dischargeable debts.

    The State Bar conditioned the debtor’s reinstatement on
the payment of court-ordered discovery sanctions and costs
associated with its disciplinary proceedings.

    Affirming in part, the panel followed In re Findley, 593
F.3d 1048 (9th Cir. 2010), and held that the costs of the State
Bar disciplinary proceeding under Cal. Bus. & Prof. Code
§§ 6086.10(b)(3) and 6140.7 were non-dischargeable under
11 U.S.C. § 523(a)(7), which makes non-dischargeable a
debt that is “for a fine, penalty, or forfeiture payable to and
for the benefit of a governmental unit, and is not
compensation for actual pecuniary loss.”


    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  IN RE ALBERT-SHERIDAN                       3

    Reversing in part, the panel held that the discovery
sanctions under Cal. Civ. Proc. Code § 2023.030 were
dischargeable because, under the plain test of 11 U.S.C.
§ 523(a)(7), they were not payable to and for the benefit of a
governmental unit and were compensation for actual
pecuniary losses. The panel found inapplicable the holding
of Kelly v. Robinson, 479 U.S. 36 (1986), that the
dischargeability of a debt turns on the purpose of a restitution
award rather than the ultimate recipient of the funds.

    The panel affirmed as to the dismissal of the debtor’s
claim that by failing to reinstate her law license, the State
Bar violated 11 U.S.C. § 525(a), which prohibits a
government unit from denying, revoking, suspending, or
refusing to renew a debtor’s license solely because the
debtor filed for bankruptcy or failed to pay a dischargeable
debt.

    In a separate memorandum disposition, the panel
affirmed as to the dismissal of the debtor’s non-bankruptcy
claims and the denial of leave to amend her complaint.


                         COUNSEL

Lenore L. Albert, Westminster, California, pro se Appellant.

Vanessa L. Holton, Robert G. Retana, and Suzanne C.
Grandt, Office of General Counsel, State Bar of California,
San Francisco, California, for Appellees.
4                 IN RE ALBERT-SHERIDAN

                         OPINION

BUMATAY, Circuit Judge:

    The State Bar of California suspended one of its
members for misconduct. It conditioned her reinstatement
on the payment of court-ordered discovery sanctions and
costs associated with its disciplinary proceedings. Rather
than pay the two fees, the suspended attorney sought to
discharge them in bankruptcy.

    We consider whether the Bankruptcy Code permits this.
The bankruptcy court and the Ninth Circuit Bankruptcy
Appellate Panel (“BAP”) held that the two fees were non-
dischargeable debts. We disagree. While our precedent
holds that the costs of the disciplinary proceedings may not
be discharged, the plain text of the Code requires a contrary
result for the discovery sanctions. For this reason, we affirm
in part and reverse in part.

                              I.

                     BACKGROUND

A. Discovery Sanctions and State Bar Proceedings

    Until her suspension, Lenore Albert-Sheridan had
practiced as an attorney in California since December 2000
with no disciplinary record. She served as a consumer-
advocate attorney, often representing homeowners in
residential housing and mortgage disputes. By her own
account, Albert stopped over 1,000 foreclosure sales in one
case alone.

   Beginning in May 2012, Albert represented Norman and
Helen Koshak in an unlawful detainer matter in California
                  IN RE ALBERT-SHERIDAN                     5

Superior Court. In that case, plaintiffs 10675 S. Orange Park
Boulevard, LLC, Francis Lantieri, and Gary Schneider
(“Orange Park Boulevard”) commenced an action to evict
the Koshaks from their property. In August 2012, Orange
Park Boulevard filed three motions to compel Helen
Koshak’s response to several discovery requests. In each
motion, Orange Park Boulevard also sought costs and fees
against Koshak and Albert for misuse of the discovery
process under California Code of Civil Procedure
§ 2023.030.

   After a hearing, a California Superior Court
commissioner granted the discovery motions and imposed
sanctions against Helen Koshak and her “counsel-of-record,
Lenore Albert” in three separate orders. The commissioner
ordered that they pay “monetary sanctions” of $2,675.50,
$1,242.50, and $1,820.00 (totaling $5,738) to “Plaintiff
10675 S Orange Park Boulevard, LLC,” jointly and severally
within 30 days. To date, these discovery sanctions have not
been paid.

   In early 2015, the State Bar received a complaint against
Albert and initiated an investigation. By July 2015, the State
Bar requested documents and written responses from Albert.
Albert failed to comply with the inquiry and instead
requested an extension to the “eternity of time” while
accusing the State Bar of wrongdoing.

     The following year, the State Bar began disciplinary
proceedings and charged Albert with, as relevant here,
failing to cooperate with its investigation and disobeying the
court orders to pay Orange Park Boulevard the discovery
sanctions. After a State Bar trial, the hearing officer found
Albert culpable on both counts. The hearing officer
recommended a 30-day suspension of Albert’s law license
with reinstatement conditioned on her payment of the
6                IN RE ALBERT-SHERIDAN

discovery sanctions. The hearing officer also awarded
$18,714 to the State Bar in “reasonable costs” for the
disciplinary proceedings under California Business and
Professions Code § 6086.10(b)(3). The costs included a pre-
set base charge of $16,758 plus $1,956 for investigations.
California law requires the payment of disciplinary costs as
a prerequisite for Bar reinstatement. Cal. Bus. & Prof. Code
§ 6140.7.

    On appeal, the State Bar Review Department affirmed
Albert’s culpability on the two charges, her suspension, and
the imposition of the disciplinary proceedings’ costs.

    In December 2017, the California Supreme Court
entered a final order of discipline. The supreme court
ordered Albert suspended for 30 days, to be continued until:

       She pays the following sanctions (or
       reimburses the Client Security Fund, to the
       extent of any payment from the Fund to the
       payees . . .), and furnishes proof to the State
       Bar . . . the $2,675.50, $1,242.50, and $1,820
       sanctions awards issued on August 31, 2012,
       by the Superior Court of Orange County . . .
       plus 10 percent interest per year from August
       31, 2012.

In re Albert on Discipline, No. S243927, 2017 Cal. LEXIS
9745, at *1 (Cal. Dec. 13, 2017). It also awarded the costs
of the disciplinary proceedings to the State Bar. Id. at *3.
The supreme court later denied Albert’s petition for
rehearing. To date, Albert has not paid the disciplinary
proceeding costs.
                   IN RE ALBERT-SHERIDAN                         7

B. Bankruptcy Proceedings

   In February 2018, Albert filed for Chapter 13
bankruptcy. The bankruptcy court later converted Albert’s
case to Chapter 7 based on her inability to fund a confirmable
Chapter 13 plan.

    In April 2018, Albert filed an adversarial complaint in
bankruptcy court against the State Bar and several of its
employees. In her complaint, Albert alleged (1) the
dischargeability of debts under 11 U.S.C. § 523(a)(7); (2) the
violation of 11 U.S.C. § 525(a)’s anti-discrimination
provision; (3) the violation of her rights under 42 U.S.C.
§ 1983; (4) the violation of California’s Rosenthal Fair Debt
Collection Practices Act and the federal Fair Debt Collection
Practices Act; and (5) the claim that California Business and
Professions Code §§ 6103, 6086.10, and 6140.7 are
unconstitutional. 1

    Four months later, the bankruptcy court granted the State
Bar’s motion to dismiss the complaint. The bankruptcy
court held that both the discovery sanctions and disciplinary
costs were non-dischargeable based on In re Findley,
593 F.3d 1048 (9th Cir. 2010). The bankruptcy court also
dismissed the § 525(a) claim because the State Bar could
predicate Albert’s reinstatement on the payment of non-
dischargeable debts. Albert filed a timely notice of appeal
to the BAP, which affirmed on largely the same grounds. In
re Albert-Sheridan, No. 8:18-AP-01065-SC, 2019 WL
1594012 (B.A.P. 9th Cir. Apr. 11, 2019).



    1
      In a separate memorandum, we affirm the dismissal of Albert’s
non-bankruptcy claims and deny her leave to amend her complaint.
8                 IN RE ALBERT-SHERIDAN

    Before us is Albert’s appeal from the BAP’s decision.
We have jurisdiction under 28 U.S.C. § 158(d)(1) and
review de novo the BAP’s decision and the bankruptcy
court’s dismissal of Albert’s complaint for failure to state a
claim. In re Turner, 859 F.3d 1145, 1148 (9th Cir. 2017).

                              II.

                       DISCUSSION

                              A.

    A Chapter 7 discharge “releases the debtor from personal
liability for her pre-bankruptcy debts.” In re Ybarra,
424 F.3d 1018, 1022 (9th Cir. 2005). A debtor is entitled to
a discharge of all pre-petition debts except for nineteen
categories of debts set forth in the Code. 11 U.S.C.
§§ 727(b), 523(a). One of the exceptions makes non-
dischargeable a debt “for a fine, penalty, or forfeiture
payable to and for the benefit of a governmental unit, and is
not compensation for actual pecuniary loss.” 11 U.S.C.
§ 523(a)(7).

    In this case, Albert seeks the discharge of two debts:
(1) the $18,714 assessed against her for the costs of the State
Bar’s disciplinary proceedings, and (2) the $5,738 in
discovery sanctions ordered by a California superior court.
We consider § 523(a)(7)’s application to each debt in turn.

                              1.

    Our court has already addressed whether a debtor may
discharge the costs of the State Bar’s attorney disciplinary
proceedings imposed under California Business and
Professions Code § 6086.10. The clear answer is no.
                  IN RE ALBERT-SHERIDAN                       9

    In Findley, we held that the costs of State Bar attorney
disciplinary proceedings are non-dischargeable based on
their punitive and rehabilitative nature. 593 F.3d at 1049,
1052–54. Like here, the attorney in that case was assessed a
standard, preset charge and the actual costs of the
proceedings. Id. at 1049. California law classifies these
costs as “penalties, payable to and for the benefit of the State
Bar of California, a public corporation created pursuant to
Article VI of the California Constitution, to promote
rehabilitation and to protect the public.” Cal. Bus. & Prof.
Code § 6086.10(e).

    The Findley court concluded that California’s
classification of the costs was sufficient to render them non-
dischargeable under § 523(a)(7). 593 F.3d at 1054. We
determined that the § 6086.10 costs were not compensatory
to the State Bar but rather “disciplinary costs” imposed only
for “misconduct that merits public reproval, suspension or
disbarment.” Id. We thus agreed that the costs were “not
compensation for actual pecuniary loss” under § 523(a)(7).
Id.

   Findley stands on all fours with this case. Because
Findley ruled that attorney disciplinary costs under
§ 6086.10 are excepted from discharge, Albert’s $18,714
debt to the State Bar is non-dischargeable.

    Albert argues that Findley was wrongly decided given
that disciplinary proceeding costs are based on the amount
of time the State Bar expends, not on the attorney’s
underlying conduct—which fits more with compensation
rather than punishment. Albert asks us to overrule Findley
for this reason. This is a non-starter. Findley is binding
precedent on this question, and we must follow it. See
Koerner v. Grigas, 328 F.3d 1039, 1050 (9th Cir. 2003)
(“[I]n the absence of intervening Supreme Court precedent,
10                   IN RE ALBERT-SHERIDAN

one panel cannot overturn another panel, regardless of how
wrong the earlier panel decision may seem to be.”) (quoting
Hart v. Massanari, 266 F.3d 1155, 1171–72 (9th Cir. 2001). 2

                                    2.

    Unlike attorney disciplinary proceeding costs, the
dischargeability of discovery sanctions under California
Code of Civil Procedure § 2023.030 is a matter of first
impression in this court. As is often the case, “the plain
language of the Bankruptcy Code disposes of the question
before us.” Toibb v. Radloff, 501 U.S. 157, 160 (1991).

    Section 523(a)(7) expressly requires three elements for a
debt to be non-dischargeable. The debt must (1) be a fine,
penalty, or forfeiture; (2) be payable to and for the benefit of
a governmental unit; and (3) not constitute compensation for
actual pecuniary costs. 11 U.S.C. § 523(a)(7). Here, the
discovery sanctions plainly do not satisfy the last two of
these elements and, thus, are not excepted from discharge. 3

    California law authorizes the award of “sanctions” for
the “misuse of the discovery process.” Cal. Civ. Proc. Code
§ 2023.030(a). A “court may impose a monetary sanction
ordering that one engaging in the misuse of the discovery
process, or any attorney advising that conduct, or both pay



     2
      To the extent Albert seeks initial en banc review of this matter, she
failed to comply with Federal Rule of Appellate Procedure 35(c), and we
deny her request.
     3
      Because the discovery sanctions do not meet the governmental unit
or non-compensatory elements, we need not address whether they are
also fines, penalties, or forfeitures under the Code.
                  IN RE ALBERT-SHERIDAN                       11

the reasonable expenses, including attorney’s fees, incurred
by anyone as a result of that conduct.” Id.

    By its terms, the law does not provide for the sanctions
to be paid to the court or any other governmental entity, but
to “anyone” incurring an expense as a result of discovery
abuse. See Parker v. Wolters Kluwer United States, Inc.,
149 Cal. App. 4th 285, 300 (Cal. Ct. App. 2007) (“On its
face section 2023.030 appears to say monetary sanctions and
issue sanctions can only be imposed in favor of a party who
has suffered harm as the result of the sanctioned party’s
misuse of the discovery process[.]”).

      Here, Albert was ordered to pay the discovery sanctions
to “Plaintiff 10675 S. Orange Park Boulevard, LLC.”
Orange Park Boulevard is not a governmental unit, nor was
the sanction for the benefit of a governmental unit. See Siry
Inv., L.P. v. Farkhondehpour, 45 Cal. App. 5th 1098, 1117
(Cal. Ct. App. 2020) (explaining that “discovery sanctions
. . . protect the interests of the party entitled to, but denied,
discovery, not to punish the non-compliant party”)
(simplified). Accordingly, the discovery sanctions are not
payable to or for the benefit of a governmental unit.

   The State Bar confirmed this understanding in
proceedings before the bankruptcy court.

        THE COURT: [I]f Ms. Albert won the lottery
        tomorrow . . . who would she write the check
        to for the discovery sanctions?

        MS. GRANDT: So as of now, it would be
        written to that third party – let me get their
        names. They’re Francis Lantieri, Gray [sic]
        Schneider, and 10675 South Orange Park
        Boulevard.
12                   IN RE ALBERT-SHERIDAN

         THE COURT: Okay. And the discovery
         sanctions would be written to a third party,
         not to the State of California, not to the State
         Bar, to a third party?

         MS. GRANDT: Correct.

Bankr. Ct. Hr’g Tr. 31, Aug. 31, 2018.

    Furthermore, the discovery sanctions also constitute
“compensation for actual pecuniary costs.” 11 U.S.C.
§ 523(a)(7). The sanctions are only available to “pay the
reasonable expenses, including attorney’s fees, incurred.”
Cal. Civ. Proc. Code § 2023.030(a). Thus, the discovery
sanctions enforce compliance with discovery procedures by
“assessing the costs of compelling compliance against the
defaulting party.” Pratt v. Union Pac. R.R. Co., 168 Cal.
App. 4th 165, 183 (Cal. Ct. App. 2008) (simplified). Here,
the California superior court ordered the sanctions to reflect
the costs Orange Park Boulevard incurred responding to
Koshak and Albert’s misuse of the discovery process.
Accordingly, the discovery sanctions were commensurate
with Orange Park Boulevard’s expenses to litigate the
discovery motions against Albert’s former client and, thus,
were “compensatory.” 4



     4
         Although § 2023.030(a)’s text is sufficient to prove its
compensatory nature, to the extent our precedent compels a peek behind
its legislative purpose, we are satisfied of its pecuniary aim. In contrast
to the penal and rehabilitative ends of attorney disciplinary proceedings
costs, see Findley, 593 F.3d at 1054, the discovery sanctions are not
meant to “provide a weapon for punishment, . . . but to prevent abuse of
the discovery process and correct the problem presented,” Parker,
149 Cal. App. 4th at 301.
                     IN RE ALBERT-SHERIDAN                           13

    Under the plain text of § 523(a)(7), the discovery
sanctions are not the type of debt protected from discharge.
Accordingly, we reverse the BAP’s finding that Albert’s
discovery sanctions are non-dischargeable under Chapter 7. 5

    In finding the discovery fees dischargeable, the BAP
relied on its understanding of the Supreme Court’s decision
in Kelly v. Robinson, 479 U.S. 36 (1986). The BAP ruled
that, “notwithstanding the statutory language” of
§ 523(a)(7), the dischargeability of a debt “turns on the
purpose of the restitution award rather than the ultimate
recipient of funds.” In re Albert-Sheridan, 2019 WL
1594012, at *4 (citing Kelly, 479 U.S. at 52–53). The BAP
then reasoned that since the California Supreme Court
ordered the payment of the discovery sanctions, “they were
transformed into a primarily punitive sanction that was
nondischargeable under § 523(a)(7), despite the fact that the
sanctions are payable to the affected parties rather than the
State Bar.” Id. at *6. We disagree that Kelly has such a
broad reach.

    In Kelly, the Supreme Court held that criminal restitution
paid to a state agency as a condition of probation was non-

    5
       The California Supreme Court alternatively ordered Albert to
reimburse the State Bar’s Client Security Fund, “to the extent of any
payment from the Fund to the payees, in accordance with section
6140.5.” In re Albert on Discipline, 2017 Cal. LEXIS 9745, at *1. The
State Bar established a Client Security Fund to relieve or mitigate
pecuniary losses caused by an attorney’s dishonest conduct. Cal. Bus. &
Prof. Code § 6140.5(a). Some courts have considered reimbursements
to the Client Security Fund to be payable to the government. See In re
Phillips, 2010 WL 4916633, at *5 (C.D. Cal. Dec. 1, 2010); Brookman
v. State Bar, 760 P.2d 1023 (Cal. 1988). Nevertheless, the record does
not show that any Client Security Fund payments were disbursed to
Orange Park Boulevard in this case. Accordingly, that issue is not before
us.
14                IN RE ALBERT-SHERIDAN

dischargeable under § 523(a)(7). 479 U.S. at 50. There, the
defendant was ordered to pay restitution to the State of
Connecticut’s probation office, which then forwarded the
payments to the victim. Id. at 39–40. The defendant filed
for Chapter 7 bankruptcy and sought discharge of the
restitution obligation. Id. at 39.

    Based on its “deep conviction that federal bankruptcy
courts should not invalidate the results of state criminal
proceedings,” the Court held that § 523(a)(7) prevents the
discharge of restitution despite it not being for the benefit of
a governmental unit. Id. at 47, 50. The Court observed that
§ 523 was enacted against the “background of an established
judicial exception to discharge for criminal sentences,
including restitution orders[.]” Id. at 46. Although
restitution “resemble[s]” a judgment for the benefit of a
victim, the Court reasoned that such a payment really
benefits “society as a whole.” Id. at 52. Furthermore, since
a criminal sentence “necessarily considers the penal and
rehabilitative interests of the State,” the Court held that
restitution orders are sufficiently within the meaning of
§ 523(a)(7). Id. at 53.

    Given that Kelly was based on a “deep conviction” rather
than statutory language, we have raised concerns that it has
“led to considerable confusion among federal courts and
practitioners about section 523(a)(7)’s scope.” In re Scheer,
819 F.3d 1206, 1210 (9th Cir. 2016) (collecting cases). We
further compared Kelly’s approach of “untether[ing]
statutory interpretation from the statutory language” to a
“relic[] of the 1980s.” Id. Like other relics of the 1980s,
such as big hair, jam shorts, and acid-wash jeans, Kelly’s
atextual interpretative method should not come back into
fashion. Thus, we have sought to cabin Kelly’s reach and
refused to expand its rationale to an arbitration award
                  IN RE ALBERT-SHERIDAN                     15

requiring an attorney to refund a client’s funds. Id. at 1211.
We have also declined to extend Kelly to except criminal
restitution payments under the Code’s preference statute,
11 U.S.C. § 547(b). In re Silverman, 616 F.3d 1001, 1007–
08 (9th Cir. 2010).

    Thus, Kelly does not alter the outcome required by the
text of § 523(a)(7) in this case. Kelly was animated by a
“long history” of judicial exceptions for criminal restitution
payments in discharge statutes and a concern for
“disturb[ing] state criminal proceedings.” Id. at 1007. These
rationales do not apply to the discharge of discovery
sanctions at issue here. Although the California Supreme
Court conditioned Albert’s reinstatement on payment of the
sanctions in its order of discipline, Albert’s debt
compensates a private party for the costs of litigating civil
discovery motions for its own benefit. Nothing in these
circumstances would cause us to depart from the plain
language of the Code.

    Indeed, the Supreme Court has consistently reminded us
of our duty to follow the law as enacted by Congress, not as
judged by our convictions. See Hardt v. Reliance Standard
Life Ins. Co., 560 U.S. 242, 251 (2010) (“We must enforce
plain and unambiguous statutory language according to its
terms.”); Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S.
120, 126 (1989) (“Our task is to apply the text, not to
improve upon it.”). This command does not change when
the matter involves bankruptcy. “[W]hatever equitable
powers remain in the bankruptcy courts must and can only
be exercised within the confines of the Bankruptcy Code.”
Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 206
(1988). Accordingly, when it comes to interpreting the
Code, we are not at liberty to “alter the balance struck by the
statute.” Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973,
16                  IN RE ALBERT-SHERIDAN

987 (2017) (simplified). Accordingly, we are bound to
follow the plain meaning of § 523(a)(7) here.

    For these reasons, we hold that discovery sanctions
imposed under California Code of Civil Procedure
§ 2023.030(a) are dischargeable under § 727(b). 6

                                  B.

   Finally, Albert contends that the State Bar violated
11 U.S.C. § 525(a) by failing to reinstate her law license
because of her nonpayment of dischargeable debts.

    Section 525(a) prohibits a governmental unit from
“deny[ing], revok[ing], suspend[ing], or refus[ing] to
renew” a debtor’s license “solely because” the debtor filed
for bankruptcy or failed to pay a dischargeable debt.
11 U.S.C. § 525(a). Although the provision prevents
discrimination against a debtor based on a dischargeable
debt, the inverse is also true: “The government may take
action that is otherwise forbidden when the debt in question
is one of the disfavored class that is nondischargeable.”
FCC v. NextWave Pers. Commc’ns Inc., 537 U.S. 293, 307
(2003) (emphasis in original).

   As stated above, the costs of the State Bar’s disciplinary
proceedings are non-dischargeable under § 523(a)(7) and

     6
      Albert also claims that the superior court orders awarding the
discovery sanctions to Orange Park Boulevard were invalid because they
were procedurally deficient under California Code of Civil Procedure
§ 2023.040. Albert waived this argument by failing to present it to the
bankruptcy court. See In re E.R. Fegert, Inc., 887 F.2d 955, 957 (9th
Cir. 1989) (“The rule in this circuit is that appellate courts will not
consider arguments that are not properly raised in the trial courts.”)
(simplified).
                     IN RE ALBERT-SHERIDAN                            17

Findley. Accordingly, the State Bar is within its right to
condition reinstatement on the payment of that debt. Id. We
affirm the dismissal of this claim. 7

                                    ***

    For the foregoing reasons, we affirm the BAP in part and
reverse in part and remand in light of this opinion. Each
party shall bear its own costs on appeal. See Fed. R. App. P.
39(a)(4).

  AFFIRMED               in    part;     REVERSED            in     part;
REMANDED.




     7
       Albert also appeals the denial of a preliminary injunction or
temporary restraining order enjoining the State Bar from suspending her
law license under 11 U.S.C. §§ 525(a) and 105. Section 105 is not a
substantive grant of authority but empowers the bankruptcy court to
“issue any order, process, or judgment that is necessary or appropriate to
carry out the provisions” of the Code. 11 U.S.C. § 105(a). Since we
affirm the dismissal of her § 525(a) claim, she has no likelihood of
success on the merits and, thus, injunctive relief is not warranted here.
See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).